Citation Nr: 1004271	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to January 
11, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States 
Army from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by 
the Portland, Oregon, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for PTSD, rated 30 percent disabling 
effective from December 27, 2001.

In August 2005, the Board remanded the claim for additional 
development, to include provision of a VA examination.  
Following that examination, the Appeals Management Center 
(AMC) in Washington, DC, issued a February 2006 rating 
decision granting an increased, 50 percent initial 
evaluation for PTSD, effective from January 11, 2006.  The 
30 percent initial evaluation assigned for the stage prior 
to January 11, 2006, was undisturbed.

The appeal was then returned to the Board for further 
appellate consideration.  In an August 2006 decision, the 
Board continued the assignment of an initial 30 percent 
evaluation for PTSD prior to January 11, 2006, but granted 
an increased, 70 percent initial evaluation effective from 
January 11, 2006.

The Veteran appealed the August 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In July 2008, based upon a Joint Motion for Remand, 
the Court vacated that part of the Board's August 2006 
decision continuing a 30 percent initial evaluation for PTSD 
prior to January 11, 2006, and remanded that matter for 
further consideration.  The assignment of a 70 percent 
initial evaluation for PTSD since January 11, 2006, was not 
disturbed.

The Veteran testified at an April 2005 hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is associated with the claims file.


FINDING OF FACT

Prior to January 11, 2006, PTSD was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed 
mood, occasional flashbacks, social withdrawal, avoidance of 
reminders of his military service, sleep impairment, 
irritability and anger, and hypervigilance.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to January 11, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
All identified and relevant VA treatment records have been 
associated with the claims file.  The Veteran has not 
identified any relevant private treatment records covering 
the period included in the issue on appeal; the RO made 
reasonable inquiries to investigate all possible sources of 
records.  Private care providers did not address any mental 
health complaints, and the Veteran's local vet Center 
certified that he had not in fact ever been treated there.  
The Veteran has submitted a statement from his wife.  VA 
examinations were performed in October 2002 and January 
2006.  The Veteran was afforded the opportunity to testify 
at an April 2005 hearing.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, however.  This practice is known as "staged" 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Only 
the stage prior to January 11, 2006, during which a 30 
percent evaluation is currently assigned, is at issue here.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is evaluated under Diagnostic Code 9411, which directs 
that the General Rating Formula for Mental Disorders at 38 
C.F.R. § 4.130 is to be applied.  Under that Formula, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), is assigned a 
30 percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, is rated 70 
percent disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
merits a 100 percent rating.  38 C.F.R. § 4.130. 

On October 2002 VA psychiatric examination, the examiner 
noted that the claims file and the Veteran's medical records 
were available and reviewed in conjunction with the 
examination.  The records showed that the veteran had no 
history of psychiatric treatment, and the Veteran denied any 
past or current psychiatric treatment.  The Veteran 
described a stable and uneventful childhood.  He denied 
abuse or exploitation.  The Veteran denied a history of drug 
use; he did use tobacco and drank beer socially.  He also 
denied any history of legal problems.  The Veteran was 
currently working as a contractor for a telephone company.  
He had retired from his prior position as a manager with 
another communications company after 27 years.  He did 
report two incidents of conflict with employees, but stated 
that these were unrelated to his service experiences.  The 
Veteran had been married since 1972; he reported some 
conflicts with his step children over discipline, but denied 
abuse; he stated his relationships with the stepchildren was 
currently improved.

The examiner noted the Veteran's history of combat in 
Vietnam.  The Veteran stated that he occasionally had 
flashbacks to service, triggered by events in his daily 
life, but he denied current nightmares or intrusive 
thoughts.  He did have "significant problems" with 
avoidance behaviors.  The Veteran avoided talking about his 
service, or taking part in activities which reminded him of 
his experiences.  As a result, he was withdrawn and did not 
share with his family.  He also reported a loss of interest 
in some activities.  The Veteran stated that his greatest 
difficulty involved sleep problems.  He could not sleep in 
the dark.  "I get restless, and I panic."  He was 
occasionally irritable and reported some angry outbursts.  
No violence was reported.  The Veteran was hypervigilant.  

On interview, the Veteran was "quite cooperative" and 
pleasant.  He made good eye contact.  Speech was clear and 
normal in rate and tone.  He stated he was not depressed, 
but the doctor noted his affect was slightly restricted.  
Thought processes were coherent, linear, and goal oriented.  
He denied hallucinations or delusions.  The Veteran did 
state that he had rituals related to being neat, orderly, 
strict and responsible.  Insight and judgment were intact.  
PTSD was diagnosed, and a Global Assessment of Functioning 
(GAF) score of 69 was assigned.  The examiner opined that 
the Veteran exhibited a mild degree of functional impairment 
from PTSD.  His relationships with his wife and sons were 
affected; socialization was otherwise fair.  He needs a 
secure and well-lit sleep environment because of intrusive 
memories.  However, the Veteran also had a long and steady 
employment history and he continued to work.  He was able to 
maintain his family ties, as well as his own self-care.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A 
score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 61-70 illustrates 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  
Id.  

VA treatment records from September 2002 to January 2006 
reveal that the Veteran received no ongoing mental health 
treatment.  In November 2004, during a sleep study, the 
Veteran reported that he "cannot sleep."  He reported 
nightmares and flashbacks of Vietnam, and stated that while 
he was not tired during the day, he was agitated for no 
reason and gets upset with his children fairly easily.  The 
Veteran informed the examiner that he was retired, but had a 
good work history and denied problems performing his job.  
The doctor stated that a diagnosis of sleep apnea was not 
warranted; instead, the Veteran had insomnia "secondary to 
mental condition." The Veteran was referred for a mental 
health evaluation as a result.  Other doctors noted that the 
Veteran had been laid off in July 2004, and was stressed 
over looking for work.  In August 2005, the Veteran reported 
unspecified "mental health concerns [he] preferred not to 
discuss in detail at this time."  He described no current 
symptoms or impairments; he stated he gets a reasonable 
amount of sleep.  The Veteran declined a referral for 
counseling.  

The Veteran's wife submitted a statement in July 2004 
detailing some of the behaviors she had observed.  She 
reported that the Veteran was nervous, fidgety, and unable 
to relax.  He had a short temper and was easily irritated.  
Loud noises or sudden movements, even loud children, could 
make him jump.  He preferred to not socialize outside the 
home, and when he was at home he tended to isolate from his 
family.  The Veteran seemed emotionally numb and kept his 
thoughts and feelings to himself.  He had trouble sleeping, 
and would toss and turn a lot.  At times he whimpered or 
cried out.  

The Veteran testified at a personal hearing in April 2005.  
The Veteran reported that although he had worked for a long 
time as a supervisor, he was perfunctory in his duties, and 
not friendly with the workers.  He had very few close 
friends outside of work.  He had trouble sleeping, and was 
using medication to help him sleep.  This had worsened since 
he stopped working.  He reported having panic attacks 
several times a week in which his "heart starts going."  
Short term memory impairment was also being noticed.  He 
complained of migraine headaches.  He stated he had not been 
examined since 2002, and did not receive ongoing psychiatric 
treatment.

In January 2006, a VA psychiatric examination was conducted 
at the request of the Board.  This examination was prompted 
by the Veteran's report that his symptoms had worsened since 
his last examination.  "Because of the evidence of 
worsening, a new examination is needed to determine the 
current severity of the Veteran's service connected PTSD."  
August 2005 Board Remand, p. 7 (emphasis added).  The Remand 
went on to state that current findings were particularly 
important so that staged ratings could be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A clearer 
statement that the Board was not seeking a "retrospective 
medical opinion" cannot be imagined, despite the assertions 
of the parties in the July 2008 Joint Motion for Remand.  
While the Board did instruct the examiner to discuss the 
Veteran's history and allegations in the context of 
describing the current disability, the examination request 
was very clearly directed at determining the current 
symptoms of PTSD and the current level of impairment.  

The VA examiner in January 2006 reviewed the claims file in 
its entirety, to include his medical and military histories, 
and questioned the Veteran to determine his account.  The 
examiner then discussed and described the Veteran's current 
manifestations of PTSD, with specific reference to the signs 
and symptoms requested by the Board.  The January 2006 VA 
examination was not, therefore, inadequate and was in full 
compliance with the directives of the August 2005 Board 
remand.  

At the January 2006 VA examination, the Veteran reported no 
history of inpatient psychiatric treatment.  He stated, 
however, that his psychiatric symptoms were "significant;" 
the examiner agreed with that assessment.  The Veteran 
reported that some of his symptoms had been present for over 
a year.  He denied any legal problems, as well as any 
substance abuse problems.  Prior to his military service, 
the Veteran reported no problems, but stated that afterward, 
he was "compromised."  He denied suicidal ideation, and 
there was no reported history of assaultiveness.  On 
interview the examiner noted "some circumscribed evidence" 
of memory impairment, depressed mood, anxiety and panic, and 
sleep impairment.  Personal hygiene and grooming were 
average.  Thought processes were logical, and speech was 
normal in rate, volume, and content.  There was no finding 
of thought disorder, hallucinations, or delusions.  The 
examiner opined that the Veteran's social functioning was 
best described as "impaired."  The Veteran complained of 
recurrent intrusive thoughts, nightmares, and flashbacks of 
events in Vietnam.  He demonstrated avoidance behaviors and 
tended to isolate himself from others, to include emotional 
restriction.  He was irritable and had angry outbursts.  The 
Veteran reported trouble concentrating, difficulty falling 
and staying asleep, hypervigilance, and a heightened startle 
reflex.  A GAF score of 48, representing serious impairment, 
was assigned.  The examiner described the Veteran's PTSD as 
severe, and stated that the condition has increased in 
severity.  While there had been no impact on the Veteran's 
occupational functioning, his interpersonal functioning was 
impaired, and he was not as attentive to "routine 
responsibilities of self care."

Prior to January 10, 2006, the competent evidence of record 
demonstrates that the Veteran was, overall, functioning 
quite well.  While he was at times irritable and angry, and 
kept to himself, the Veteran was either working or actively 
seeking a job.  He was able to maintain his marriage, and 
his relationships with his stepchildren, despite some 
apparent conflict over the expected level of discipline.  
His loss of his job in 2004 is reportedly unrelated to PTSD, 
but was instead an economic decision; the Veteran denied any 
conflict at work stemming from PTSD.  Reported memory 
problems were only emergent during this period, and were not 
shown objectively or subjectively to have caused any real 
functional impairment at work or at home.  The Veteran 
reports episodes of "panic" that no doctor indicates 
qualify as full blown panic attacks, and which the veteran 
in fact describes instead as a heightened startle reaction.  
His hygiene and grooming did not visibly suffer, and no 
impaired judgment or thought processes have been shown at 
any time.

The Veteran has argued that although the January 10, 2006, 
VA examination does definitively establish a worsening of 
his PTSD symptoms as of that date, the examiner indicates 
that those symptoms, and hence the worsening, existed prior 
to the date of examination.  Indeed, the Veteran stated at 
his April 2005 hearing that his condition was worse, and his 
wife's July 2004 statement may also be taken as an assertion 
of worsening symptoms.  However, the extent of symptoms 
described by the Veteran and his wife prior to January 2006 
does not reflect the same degree of seriousness described by 
the January 2006 examiner.  He was irritable and socially 
withdrawn, but he continued to generally function 
satisfactorily.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 
22 Vet. App. at 115-116.  When those two elements are met, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected PTSD but the 
competent evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's disability.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

At no time prior to January 10, 2006, does the competent lay 
and medical evidence of record demonstrate a disability 
picture which approximates the criteria for an evaluation in 
excess of 30 percent.  The preponderance of the evidence is 
against the claim; there is no reasonable doubt to be 
resolved, and an increased initial evaluation prior to 
January 10, 2006, is not warranted.








ORDER

An initial evaluation in excess of 30 percent for PTSD, 
prior to January 11, 2006, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


